                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:18CR79

         vs.
                                                               ORDER ON APPEARANCE FOR
RODNEY JAMES THOMAS,                                         SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on January 24, 2020 regarding Petition for Offender
Under Supervision [31]. Karen Shanahan represented the defendant. Kelli Ceraolo represented the
government.
        The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed to meet his
burden to establish by clear and convincing evidence that he will not flee or pose a danger to any other
person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s
motion for detention is granted as to risk of flight and danger and the defendant shall be detained until
further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


        IT IS SO ORDERED.


        Dated this 24th day of January, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
